Citation Nr: 0510179	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  03-12 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
hearing disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION


The veteran served on active duty from October 1950 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for a chronic ear 
condition/hearing disability, for lack of new and material 
evidence.

The veteran originally filed to reopen his claim for a 
chronic ear condition/hearing disability in May 2000.  The RO 
issued a rating decision in June 2000 denying the veteran's 
claim.  In July 2000 the veteran submitted a notice of 
disagreement.  Later in July 2000 the RO issued a statement 
of the case to the veteran.  The veteran did not submit a VA 
Form 9 to appeal this decision within one year of receiving 
the RO's rating decision.  He later wrote a letter to the RO 
in February 2002 requesting information on his hearing 
disability claim.  Although the Board recognizes the 
possibility that the veteran did not receive the rating 
decision dated June 2000, it is the veteran's responsibility 
to obtain information from the RO when a substantial amount 
of time has passed.  As such, the veteran's letter dated 
February 2002 will be considered the date he filed a claim to 
reopen his hearing disability.


FINDINGS OF FACT


1.  The VA has made all reasonable efforts to assist the 
veteran in obtaining the information and evidence necessary 
to substantiate his claim.

2.  The RO denied service connection for a hearing disability 
in decisions issued in May 1953 and in June 2000; the veteran 
did not appeal the denials and they became final.

3.  Although there are discrepancies in the record regarding 
whether the veteran had a right mastoidectomy in 1948 or 
1949, the Board finds that the operation took place prior to 
service.

4.  The evidence received since the June 2000 rating decision 
is either cumulative or redundant, and does not by itself, or 
when considered with previous evidence, relate to an 
unestablished fact necessary to substantiate the claim; and, 
when considered by itself or together with previous evidence 
of record, does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW


1.  The June 2000 rating decision that denied the 
veteran'srequest to reopen his claim for service connection 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.302, 20.1103 (2004).

2.  The evidence received subsequent to the June 2000 rating 
decision is not new and material, and does not serve to 
reopen the veteran's claim of entitlement to service 
connection for a hearing disability.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.304 (2004); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty in the United States Army 
from October 1950 to September 1952.

In August 1950, a service report of medical examination 
indicated that the veteran had scarring of the right eardrum.  
He submitted to whispered and spoken voice tests and received 
a score of 15 out of 15 for each ear.  In the remarks 
section, the examiner noted that the veteran had undergone a 
mastoid operation of the right ear in 1948 with no 
recurrence.  The veteran was qualified for general service.

A clinical record consultation sheet dated 1951 from the ear, 
nose and throat (ENT) clinic diagnosed the veteran with 
chronic otitis media.  Other notations were illegible.

In January 1952, a clinical record diagnostic summary noted 
the veteran had diagnoses of otitis media, chronic, 
suppurative, right ear and a perforation of the right 
tympanum.  Progress notes indicated that on February 1, 1952 
a sensitivity test was administered.  The ear was carefully 
cleaned and Aureomycin powder was admitted.  On February 2, 
1952 no discharge from the ear was noted.  The veteran also 
submitted to an air conduction test.  The veteran received a 
score of 15 of 15 on the whispered voice test for both ears 
and 20 of 20 on the spoken voice test for both ears.  The 
examiner noted that the veteran had a normal audiogram.  The 
results were as follows:




HERTZ



500
1000
2000
4000
8000
RIGHT
10
15
10
0
20
LEFT
15
25
20
20
30

On February 3, 1952 slight moisture was noted from the right 
ear.  On February 4, 1952 no further drainage was noted and 
the administration of Aureomycin powder was continued.  

On February 6, 1952 slight posterior auricularadenitis was 
noted on the right, and the right ear was completely dry.  
The veteran also submitted to radiographic studies.  A 
summary of clinical history and physical findings stated that 
the veteran had a right mastoidectomy in 1949.  The right ear 
was dry until January 1952.  The diagnosis was pus in the 
right ear and possible cholesteatorna.  The radiographic 
report indicated a partial mastoidectomy of the right ear 
with tip and several posterior squamous cells remaining but 
no active bone destruction.  The left ear was negative.

On February 7, 1952 an abbreviated clinical record noted that 
the veteran had a history of a mastoid operation in 1949.  
Pain began in December 1951.  Since January 31, 1952 
discharge was present from the right ear and the veteran was 
admitted to B-500 with the diagnosis of otitis media, 
chronic, suppurative.  He was subsequently discharged in good 
condition.

In March 1952 an ENT clinic note indicated that the veteran 
had chronically recurring otitis media and had a 
mastoidectomy in November 1949.  The veteran was given a slip 
relieving him of outside duties for 60 days.  The examiner 
noted that the commanding officer should request either a 
temporary or permanent profile change if further absence from 
duty was necessary.  The consultation report noted that the 
veteran was given a new physical profile.  It was further 
noted that if the ear continued to drain, it was recommended 
that the veteran be admitted to the hospital or send the 
veteran before an evaluation board.

On the veteran's separation Standard Form (SF) 88, the 
examiner noted that the veteran had a mastoidectomy of the 
right ear in November 1949, prior to service.  The veteran 
was hospitalized in February 1952 and treated for drainage of 
pus from the right ear.  Hearing was diminished during his 
tour of duty.  The veteran was diagnosed with chronic 
mastoiditis and chronic, suppurative otitis media.  The 
examination did not contain audiometry results.  The examiner 
noted that the veteran's history was essentially negative 
except for ear trouble, which the veteran stated became worse 
in service.

In conjunction with his separation examination, the veteran 
signed a certificate that stated the following:

"This is to certify that I have mastoiditis and chronic 
otitis media which existed prior to service.  I feel 
that these conditions are worse since having been in 
service.  Rather than be hospitalized and studied to 
determine this, I waive this right in order to be 
discharged at this time."
A separation order for the veteran, dated December 1, 1952, 
stated that the veteran was found to be permanently 
physically disqualified for retention in the active or 
inactive Organized Reserve Corps.  This order was signed by 
the veteran.

In December 1952 the veteran filed his original compensation 
claim for a hearing disability.  The veteran's father 
submitted a statement in January 1953.  He stated that the 
veteran had a mastoid operation in the Fall of 1949 and had 
not suffered any ear trouble until he was in the Army.  The 
veteran's father stated that while in Germany during the 
winter of 1951-1952, the veteran was exposed to dampness and 
cold and the veteran subsequently acquired an infection of 
the inner ear.  The veteran's father concluded that since his 
son's return from service, he had suffered considerable 
hearing loss.

In a certificate of attending physician, dated January 1953, 
R.M.D., M.D. stated that the veteran was seen on December 6, 
1952 with discharge of the right ear from three days with a 
history of treatment in the Army and right mastoidectomy 
surgery done in 1948.  Examination of the nose showed no 
nasal obstruction with no secretions noted.  The right ear 
showed a posterior auricular healed scar.  There was a large 
central perforation of drum with cheesy exudates in the 
middle ear along with moderate congestion of the middle ear 
and tympanic membrane.  The superior tympanic membrane was 
retracted and scarred.  The left ear was essentially 
negative.  Tuning fork examination showed a typical 
conductive hearing loss in the ear.  The diagnoses were right 
ear otitis media, suppurative, chronic, a healed right 
mastoidectomy and Aureomycin powder insufflations done with 
local treatment.

In April 1953 the veteran submitted to a physical 
examination.  The examiner noted that the right tympanic 
membrane was thickened and opaque.  The examiner concluded 
that the veteran suffered from otitis media, purulent, of 
boyhood with persistent perforations of the right ear, a 
healed simple mastoidectomy of the right ear, partial, 
bilateral deafness secondary to the otitis media and a 
deviated nasal septum.  The audiometry results were as 
follows:






HERTZ



500
1000
2000
4000
8000
RIGHT
35
25
20
20
55
LEFT
10
15
10
20
45

In a rating decision dated May 1953, the veteran's claim for 
a hearing disability was denied.  The rating specialist 
stated that in view of the fact that the pre-service 
mastoiditis represented an extreme and late stage of otitis, 
the condition found during service was held as being due to 
the natural progression of the original disability.

The veteran filed to reopen his claim for a hearing 
disability in May 2000.

On physical examination dated April 1980, W.H.W., M.D. noted 
that the veteran had some hearing difficulties for which he 
had ear surgery including a graft of the left tympanic 
membrane.  The veteran had scars on both tympanic membranes.

The veteran submitted audiometry tests from U.O.M. dated June 
1993 and March 1996.  The March 1996 test was not 
interpreted.  The results for the June 1993 test were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
35
/
75
LEFT
30
35
40
55
95

The veteran submitted medical records from the J.S.H.C. dated 
July 1993 and July 1994.  The records included audiological 
reports that were not interpreted.

In February 1996, U.O.M. radiology reports indicated 
bilateral tympanic membrane thickening, suggestive of prior 
inflammatory process.  There was no middle ear fluid on 
either side.  Exuberant calcification of the stylohyoid 
ligaments were noted bilaterally.  This finding was 
occasionally associated with dysphagia.  The examiner's 
impression was status post right-sided simple mastoidectomy; 
post-operative versus residual inflammatory changes in the 
surgical site; no evidence of cholesteatoma.

Progress notes dated October 1997 and May 1998 from B.B., 
M.D. indicated that the veteran suffered from drainage from 
the right ear and diagnosed him with otitis externa.

In June 1998 the veteran was diagnosed with recurrent otitis 
media of the right ear by C.S., M.D. at U.O.M.

In September 1998, an otolaryngology clinic note at U.O.M. 
stated the veteran had right ear chronic, active otitis 
media.  In October 1998, a follow-up note stated the external 
ears and auditory canals were normal bilaterally.  The 
tympanic membrane on the right showed a large inferior 
perforation with inflamed middle ear mucosa.  The upper part 
of the tympanic membrane was retracted and adherent to the 
promontory.  No landmarks of the malleus in the retracted 
area were visualized.  On the left, the grafted tympanic 
membrane appeared intact.  There were multiple scar bands 
present in the healed scar grafts.  The hearing test showed a 
moderate to severe mixed loss bilaterally.  The examiner's 
impression was chronic suppurative otitis media bilaterally, 
which was stable on the left side.  The veteran had recurrent 
otorrhea on the right.  He was asked to protect his ears from 
being exposed to water and asked to consider a tympanoplasty.

A VA audiological examination dated February 1999 was 
associated with the claims folder.  The results of the 
examination were not interpreted.

The veteran submitted a statement in February 2003.  He 
stated that his service medical records demonstrated the need 
for ear treatment.  He alleged that the need came about 
immediately after his unit returned from a three week field 
training exercise which consisted of firing 50 caliber 
machine guns, bazookas and 75 millimeter rifles.  He stated 
that hearing protection was not provided when firing the 
aforementioned weapons.  The veteran stated that in his 
opinion, this aggravated his hearing condition.

Audiology outpatient treatment notes from the Ann Arbor VAMC 
dated March 2003 stated the veteran had a history of 
mastoidectomy and failed tympanoplasty in 1949.  The veteran 
denied tinnitus or drainage.  The audiogram was not 
interpreted.

The veteran submitted to a VA examination in July 2003.  The 
veteran's claims folder was reviewed.  The veteran reported 
having periodic, bilateral tinnitus that began prior to his 
mastoid surgery in 1948.  He described his tinnitus as a 
ringing sound, which occurred once every few months and 
lasted one or two minutes in duration.  It had no reported 
affects on his daily activities.

Pure Tone results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
75
65
75
75
LEFT
50
55
60
75
95

Speech recognition scores using the Maryland CNC word lists 
were 98 percent for the right ear and 82 percent for the left 
ear.  

Otoscopy showed multiple, inferior perforations and a moist 
tympanic membrane of the right ear.  His left tympanic 
membrane was found intact.  Both eardrums showed distorted 
landmarks and were void of otorrhea.  Immittance results were 
consistent with bilateral middle ear disorders.  The large 
physical volume in the right ear was consistent with the 
multiple perforations of his eardrum.  Tympanometry showed 
normal middle ear pressure and compliance of the left ear.  
Acoustic reflex thresholds were absent.

The examiner stated that for the right ear, pure tone air 
conduction thresholds showed a moderately severe to severe 
mixed hearing loss from 500 to 4000 Hertz.  Word recognition 
was within normal limits.  For the left ear, pure tone air 
conduction thresholds showed a moderate to profound mixed 
hearing loss from 500 to 4000 Hertz.  Word recognition was 
mildly impaired.

In the summary opinion, the examiner noted the veteran's 
service medical records showed substantial evidence that he 
entered military service with a history of chronic right 
otalgia, otorrhea and a right mastoidectomy in 1949.  During 
military service the veteran was treated for two months for 
right otalgia, otorrhea and chronic otitis media.  His 
service medical records showed that following treatment for 
his ear condition resolved in February 1952.  His February 2, 
1952 audiogram showed normal bilateral hearing sensitivity 
from 250 to 8000 Hertz.  The veteran was subsequently 
reassigned to a quiet financial position for the remainder of 
his service time.  However, at the time of his military 
separation the veteran claimed that his childhood mastoiditis 
and chronic otitis media were worse due to military service.  
He also claimed further hearing loss.  

The veteran's April 20, 1953 rating examination showed a mild 
conductive hearing loss in the right ear and normal hearing 
sensitivity in the left ear.  According to current hearing 
standards, the examiner stated the veteran's bilateral 
hearing sensitivity on April 20, 1953 was within normal 
limits for adjudication purposes.  The veteran's May 1953 
rating decision indicated, "In view of the fact that the 
pre-service mastoiditis represents an extreme and late stage 
of otitis, the condition found during service is held as 
being due to natural progress of the original disability."  
His condition was not service-incurred or aggravated.  The 
veteran reported that his tinnitus began prior to military 
service.  After a thorough review of this veteran's 
additional evidence, it was the examiner's opinion that the 
veteran's bilateral hearing loss, tinnitus and ear condition 
were not incurred or aggravated by military service and were 
due to his pre-existing condition.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated April 2002 the RO 
informed the veteran of the elements necessary to 
substantiate his claim.  The letter defined "new" evidence 
as documents, statements from laypersons, medical reports, or 
other similar evidence.  Evidence that was cumulative and 
tended to reinforce a previously established point was not 
considered new.  The letter defined "material" evidence as 
additional information that bore directly and substantially 
upon the issue for consideration.  The letter also informed 
the veteran of the elements necessary to substantiate his 
claim for service connection.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The April 2002 letter informed the 
veteran that the RO would make reasonable efforts to assist 
him in obtaining evidence to substantiate his claim.  This 
evidence would include medical records, employment records or 
records from other Federal agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The April 2002 letter requested the veteran provide 
the names of the people, agencies (including VA medical 
centers) or companies who had any relevant records.  He was 
requested to provide the addresses, approximate time frames 
covered by the records and the conditions for which he was 
treated.  He was requested to provide evidence showing his 
hearing disorder began or worsened in service.  Additionally, 
the veteran was asked to provide copies of any active duty or 
reserve records (including medical records) and medical 
opinions from any physicians who stated that his hearing 
disorder was service-connected.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO did not send a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it was determined that the veteran 
was not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for his hearing disorder.  There were no 
outstanding records to obtain.  When the veteran provided 
information about where he was treated for his claimed 
condition, the VA obtained said records.  Therefore, for all 
of the aforementioned reasons, it was determined that the 
veteran was not prejudiced by the RO's not specifically 
requesting that the veteran provide any evidence in his 
possession that pertained to his claim.

In short, the RO has informed the veteran of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide and the 
information and evidence the appellant must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.

Analysis

New and Material Evidence

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for a hearing 
disability.  After a review of the evidence of record, the 
Board finds that new and material evidence has not been 
received.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  See 38 U.S.C.A. §§ 7104, 7105 (West 
2002).  In order to reopen a claim there must be added to the 
record "new and material evidence."  See 38 U.S.C.A. § 5108 
(West 2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  See Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  The June 2000 rating decision 
that denied service connection for a hearing disability is 
final and may not be reopened in the absence of new and 
material evidence.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  Therefore, the veteran's 
claim may be reopened only if new and material evidence has 
been secured or presented since the June 2000 rating 
decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The Board notes that 38 C.F.R. § 3.156(a), which defines new 
and material evidence, was amended and that amendment applies 
to claims to reopen filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (2001).  The amendment is applicable in 
this case as the veteran's claim to reopen was filed in 
February 2002.  The revised regulations require that evidence 
raise a reasonable possibility of substantiating the claim in 
order to be considered "new and material," and define 
material evidence as evidence, that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
38 C.F.R. § 3.156(a) (2004).  The credibility of the evidence 
is presumed for the purpose of reopening.  See Justus v. 
Principi, 3 Vet. App. 510 (1992).

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  See Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  This analysis formerly 
required three steps.  VA had to (1) determine whether the 
appellant presented new and material evidence, thereby 
reopening a finally denied claim; (2) if reopened, determine 
whether the reopened claim was well grounded; and (3) only 
then evaluate the merits of the claim after complying with 
all duty-to-assist obligations.  See Elkins v. West, 12 Vet. 
App. 209, 214 (1999).  

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Service Connection, Generally

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
See 38 U.S.C.A. §1131 (West 2002).  Service connection may 
also be granted for certain chronic diseases if it manifests 
itself to a compensable degree within one year of leaving 
service.  See 38 C.F.R. §§ 3.307, 3.309 (a) (2004).  The mere 
fact of an in-service disease or injury is not enough; there 
must be chronic disability resulting from that disease or 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2004); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease or 
injury diagnosed after discharge, when all the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2004). 

Presumption of Soundness

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service and was not aggravated by such 
service will rebut the presumption.  See 38 U.S.C.A. §§ 1111, 
1132, 1137 (West 2002).

Aggravation

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2004).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stated, "temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition, not just the symptoms, has 
worsened."  See Maxson v. West, 12 Vet. App. 453, 458 
(1999), citing Hunt v. Derwinksi, 1 Vet. App. 292, 297 
(1991); see also Daniels v. Grober, 10 Vet. App. 474, 479 
(1997).

Discussion

Service Connection

In essence, the RO in May 1953 denied the veteran's claim 
because two of the three Hickson elements (disease or injury 
in service and a medical nexus) were lacking.  The June 2000 
rating decision denied the veteran's claim to reopen because 
he had not submitted new and material evidence to 
substantiate his claim.

The unappealed June 2000 decision is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (West 2002).  The veteran's claim 
for service connection for a hearing disability may only be 
reopened if he submits new and material evidence.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2003).  Therefore, 
the Board's inquiry will be directed to the question of 
whether any additionally received (i.e. after June 2000) 
evidence bears directly and substantially upon the specific 
matters under consideration, namely whether a disease or 
injury causing a hearing disorder took place in service 
and/or whether the veteran's current hearing disorder is 
related to his military service.

While the additionally submitted evidence may be considered 
new, in that it was not of record at the time of the June 
2000 rating decision, it is not material under 38 C.F.R. 
§ 3.156 (2004).
Audiology outpatient treatment notes from the Ann Arbor VAMC 
dated March 2003 stated the veteran had a history of 
mastoidectomy and failed tympanoplasty in 1949.  The veteran 
denied tinnitus or drainage.  The audiogram was not 
interpreted.  These treatment records serve to establish a 
fact that was known in 2000 and which was not in dispute, 
namely that the veteran suffers from current bilateral 
hearing loss and has a history of right ear problems.  These 
treatment records contain nothing that would indicate that 
the veteran's hearing loss began in or was aggravated by 
service.

The Court has held that medical evidence that merely 
documents continued diagnosis and treatment of disease, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); see also Mintz v. Brown, 6 
Vet. App. 277, 280 (1994).  Therefore, the additional medical 
evidence does not raise the possibility of substantiating the 
claim.

In the statements he has submitted to the VA, the veteran 
alleged that the problems associated with his hearing were 
related to in-service aggravation, specifically time spent 
training in Germany in damp weather conditions.  Implicit in 
the veteran's statements is the contention that he sustained 
an ear injury or aggravated an existing injury in service.  
While the veteran is competent to present information as to 
his experiences, such as being exposed to the elements while 
training in service, he is not competent to render an opinion 
as to medical matters, such as whether he incurred in-service 
injury or aggravated an existing injury.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (2004).

Moreover, to the extent that the veteran is contending his 
current hearing disorder is due to aggravation in service, 
this is duplicative of similar contentions raised in the past 
and is therefore not new.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  Furthermore, in Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), the Court specifically noted "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."


Thus, the evidence submitted after June 2000 continues to 
show a current diagnosis of otitis media; however, Hickson 
element (1) had previously been satisfied, and that element 
was not in dispute.  The additionally-received evidence still 
does not establish an in-service disease or injury or 
aggravation of a pre-existing condition causing the veteran's 
hearing disorder, element (2), and does not purport to show a 
relationship between military service and the veteran's 
current diagnosis of otitis media, element (3).  As explained 
above, both of these elements were lacking at the time of the 
June 2000 decision.  The additionally received evidence does 
not address these missing elements, and thus does not raise 
the possibility of substantiating the claim.  See 38 C.F.R. § 
3.156 (2003); see also Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000), [a veteran seeking disability benefits must 
establish a connection between service and the claimed 
disability].

Aggravation

The examiner noted on the veteran's pre-induction examination 
the he had undergone a mastoid operation on the right ear in 
1949 and that he had scarring of the right eardrum.  
Accordingly, pursuant to 38 U.S.C.A. § 1111, the presumption 
of soundness is inapplicable.  See 38 U.S.C.A. § 1111, 1132, 
1137 (West 2002).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b) (2004).  The claims folder contained service 
medical records detailing the veteran's treatment for otitis 
media in 1952.  A form dated December 1952 stated that the 
veteran had been found permanently physically disqualified 
for retention.  In conjunction with his separation 
examination, the veteran waived his right to further 
treatment for his ear to determine the etiology of his 
problems.

The veteran's father also claimed that his son's hearing 
condition had become worse due to service.  He is not a 
medical professional who can make such a determination.  The 
veteran is competent to describe symptoms he had during 
service and his father is competent to describe his 
observations, but as laypersons, neither he nor his father 
are not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The July 2003 VA examination consisted of a very thorough 
review of the evidence by the examiner.  Based on notations 
made by the veteran's physicians in service and at 
separation, the examiner concluded that the veteran's hearing 
problems in service were due to the natural progression of 
his ear disease and not the result of active duty.  As such, 
aggravation is not conceded.

In short, for reasons and bases expressed above the Board 
finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for a hearing disability is 
unsuccessful.  The recently submitted evidence is not new and 
material, the claim of service connection for a hearing 
disability is not reopened, and the benefit sought on appeal 
remains denied.


ORDER


New and material evidence has not been received which is 
sufficient to reopen the previously denied claim of 
entitlement to service connection for a right ear disability.  
The claim remains denied.




__________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


